Bloodworth, J.
The evidence in this case shows that certain persons.approached what was designated as “the still site,” where evidently some one had recently been making liquor. A witness swore: “ We stopped, I suppose, about thirty steps from the still. I saw a negro there. He was as close to the still as the edge of that table, walking from me. He had a quart or a half-gallon cup in his hand, and he was drinking something out of the cup. He was walking away from the still and drinking something as he was walking. I suppose he got as far as the back of the courthouse before he recognized me, and I spoke to Mr. Glawson, and says: ‘Look there, yonder goes a negro from that still/ and the-negro heard me, and threw the cup down and started to run, and I told him to stop, 'and he didn’t, and I shot at him two or three times.” Another witness swore: “When I got on the branch I [could ?] see that distillery, and saw' a man down there. I could not see his head, but I could see his hands and back moving. In a very short time he stepped back and turned his back to me, and reached down on the ground and got a bucket of some description, and went oil drinkng out of it. He was right at the furnace. I didn’t know it at that time. I saw him as he went away. About the time he peartened up, Mr. Ezell and me hailed him and told him to stop, and about that time I shot. . . This man didn’t seem to be excited. He had not seen me. . . I don’t know what started him running. He started, I suppose, when Ezell told him to stop.” ' This is all the evidence that in any way connects the defendant with the offense of making liquor, and is not sufficient to authorize his conviction. The most that can be said of it is that it shows “presence” and “flight.” In Griffin v. State, 2 Ga. App. 534 (2), it was .held: “Neither presence nor flight, nor both together, without more, is conclusive of guilt.”
*244•It is not necessary to consider the assignments of error not dealt with above.

tJudgment reversed.


Broyles, C. J., and Luke, J., concur.